Citation Nr: 1517110	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  11-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL 

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and an August 2009 rating decision of the RO in Little Rock, Arkansas.

The Board has recharacterized the issue of entitlement to service connection for migraine headaches to more broadly encompass entitlement to service connection for a headache disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009). (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran testified at hearing before a now retired Veterans Law Judge (VLJ) in August 2013, and a copy of the hearing transcript is of record.

The Board remanded these matters in August 2014 for additional evidentiary development.  The AOJ continued the previous denial in an October 2014 supplemental statement of the case (SSOC).  The Veteran's claims are now ready for appellate review.

In February 2015, the Veteran was informed that the Veterans Law Judge who had conducted his August 2013 Board hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge. The Veteran was further informed that if no response was received within 30 days of the notice, the Board would assume that he did not want an additional hearing.  The record shows that the Veteran opted not to have another hearing, per his faxed communication later in February 2015.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he suffered concussions and injured both knees while playing football during service, resulting in current headache and knee disabilities.  This appeal was remanded in August 2014 to afford the Veteran an examination regarding the nature and etiology of the claimed conditions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the claimed right and left knee disabilities, the Board finds that the September 2014 VA examination is inadequate for two main reasons.  First, the opinion was based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Specifically, the examiner appeared to attribute an incident of left knee swelling "two months after his enlistment physical" to a preexisting left knee condition treated by aspiration of fluid prior to service.  However, the February 1982 enlistment examination noted only the right knee having fluid prior to active duty.  Further, the Veteran presented for treatment with complaints of left knee pain, stiffness, and swelling over a year into service.  Such misstatement of the facts calls into question the examiner's rationale for his negative opinion.   Accordingly, an addendum opinion which clarifies the rationale based on an accurate factual predicate is necessary.

Second, the September 2014 VA examiner appears to suggest that the Veteran had a preexisting knee injury that is as likely aggravated by his post-service occupation in construction.  With regard to a claim that involves the possible question of aggravation of a preexisting condition, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  The burden to show that there was no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See id.  Accordingly, an addendum opinion is necessary to address the presumption of soundness.

Regarding the claimed headache disability, the September 2014 VA examiner based his negative opinion in part on the fact that the Veteran gave a history of prior head trauma and suture repair of a scalp laceration on enlistment examination.  This suggests that the examiner believed that the Veteran had a preexisting condition.  Therefore, an addendum opinion is also necessary to address the presumption of soundness with regard to the Veteran's claimed headache disability.  38 U.S.C.A. § 1111; Cotant, 17 Vet. App. at 131; VAOPGCPREC 3-03.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file and a copy of this REMAND to the September 2014 VA examiner for an addendum opinion.  If the examiner is no longer available or otherwise determines that the Veteran should be reexamined in person, arrange for the Veteran to undergo VA examination to ascertain the nature and etiology of his claimed knee and headache disabilities.

(a) With respect to the claimed knee disabilities, the examiner should first note the right knee condition listed on entrance into service and the left knee complaint listed in May 1983, over a year following entry into service.  

Next, the examiner should opine as to whether there is clear and unmistakable evidence that a left and/or right knee disability preexisted the Veteran's entry into active duty in February 1982.  If there is clear and unmistakable evidence that a left and/or right knee disability preexisted service, then the examiner is asked to opine whether there is clear and unmistakable evidence that a left and/or right knee disability did NOT increase in severity during service.  If there was an increase in the severity of a left and/or right knee disability, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

If there is no clear and unmistakable evidence that a left and/or right knee disability preexisted service, then the examiner is asked whether it is at least as likely as not (a 50 percent or greater probability) that a left and/or right knee disability is related directly to service.  

(b)  With respect to the claimed headache disability, the examiner should opine as to whether there is clear and unmistakable evidence that a headache disability preexisted the Veteran's entry into active duty in February 1982.  If there is clear and unmistakable evidence that a headache disability preexisted service, then the examiner is asked to opine whether there is clear and unmistakable evidence that a headache disability did not increase in severity during service.  If there was an increase in the severity of a headache disability, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

If there is no clear and unmistakable evidence that a headache disability preexisted service, then the examiner is asked whether it is at least as likely as not (a 50 percent or greater probability) that a headache disability is related directly to service. 

A complete rationale must be provided for any opinions expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


